t c summary opinion united_states tax_court david w brown petitioner v commissioner of internal revenue respondent docket no 4887-08s filed date david w brown pro_se marshall r jones for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code as in effect when the petition was filed under sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code code this opinion shall not be treated as precedent for any other case petitioner david w brown brown seeks review under sec_6330 of the irs’s determination rejecting brown’s proposal to pay his unpaid tax_liabilities for the tax_year sec_2001 through in installments of dollar_figure per month the issue for decision is whether the irs abused its discretion by refusing to consider brown’s child-support obligation for one of his children in evaluating brown’s proposal background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated in this opinion by this reference brown resided in alabama at the time he filed his petition brown and his wife the browns divorced in they had two children the divorce decree was entered by the circuit_court of morgan county alabama as part of a settlement between brown and his wife the settlement consisted not only of the browns’ consent to the divorce decree but also of a divorce agreement this agreement contained the following child-support provision requiring brown to pay child_support of dollar_figure per child per week which is equal to dollar_figure per child per month until any child’s arrival at the age of majority subject_to the approval of the court husband shall pay to wife through the office of the register of the circuit_court morgan county alabama for support and maintenance of the minor children the sum of fifty-one dollars and ninety three cents dollar_figure per child per week until the first to occur of any of the following events death of any child or husband marriage of any child any child’s becoming self- supporting or any child’s arrival at the age of majority the dates of birth of brown’s children are listed in the agreement from these dates we conclude that the two children were aged and at the time of the divorce agreement we can also conclude that brown’s younger child turned on date and his older child turned on date the age of majority in alabama is as discussed below as part of the divorce decree the state court entered an order requiring brown’s employers to withhold child-support payments from his wages and transmit the withholdings to the alabama child_support payment center for payment of child_support this withholding order was not immediately effective instead the decree provided that the order shall not be served on the employer of brown and shall not take effect until brown shall become delinquent in a dollar amount equal to one month of child_support payments the irs alleges that brown failed to file timely tax returns for through apparently brown made child-support 2the irs requested in its brief that this court find as a fact that brown failed to file timely tax returns for through however we are not able to confirm from the continued payments of dollar_figure per month dollar_figure per child until his older son’s 19th birthday in even after his son turned brown continued to make the full dollar_figure payment each month these dollar_figure payments continued until at least until date on date the irs filed a notice_of_federal_tax_lien against brown regarding his unpaid tax_liabilities for the tax_year sec_2001 through on date the irs sent brown a letter notifying him that the irs had filed the lien and advising him that he had a right to a collection hearing under sec_6320 brown requested such a hearing brown’s case was assigned to darlene caputo an appeals officer the appeals officer at the irs branch office in memphis tennessee continued exhibit 5-j referenced in the brief that the statement is true thus we do not find the statement above as a fact as we do the other facts contained in the background section of this opinion 3the notice_of_federal_tax_lien alleges that brown owed dollar_figure for dollar_figure for dollar_figure for and dollar_figure for or dollar_figure in total these amounts include interest on brown’s unpaid tax_liabilities as well as the failure-to-pay penalty this failure-to-pay penalty accrues every month at the rate of percent of the underpayment per month sec_6651 the penalty will accrue every month for months if the tax remains unpaid after the filing of the notice_of_federal_tax_lien the underpayment interest and the failure-to-pay penalty continued to accrue on the basis of other parts of the record we can discern the amounts of underpayment interest and the failure-to-pay penalty which accrued from the date of the notice until date these amounts are dollar_figure for dollar_figure for dollar_figure for and dollar_figure for resulting in a total additional liability of dollar_figure brown mailed various documents containing evidence of his income and expenses to caputo these documents included irs form 433-a collection information statement for wage earners and self-employed individuals on date a telephone conversation took place between brown and the appeals officer the appeals officer generally explained two of the collection alternatives described in sec_6330 an installment_agreement by which the taxpayer pays the entire tax_liability over time by making monthly payments and an offer-in-compromise under which the irs forgives a portion of the tax debt see sec_6330 according to the case activity record written by the appeals officer the only collection alternative she and brown discussed in detail was the possibility of an installment_agreement covering the tax years brown did not dispute the underlying tax_liabilities nor did he dispute that the notice_of_federal_tax_lien was filed or whether it should have been filed his sole contention was that he could afford an installment_payment of only dollar_figure per month because of his monthly expenses expenses that he claimed included dollar_figure per month in child-support payments for his two children by contrast the appeals officer told brown he could afford dollar_figure per month because she determined that brown no longer had any legal_obligation to make child-support payments for his two children the record does not reflect whether either party’s respective proposal at the hearing ever detailed the duration of a proposed installment_plan or how many monthly payments brown was to make after the january telephone conversation brown submitted to the appeals officer a letter signed by his ex-wife stating that brown is at this time january current with child_support payments in the amount of dollar_figure dollars per month he had told the appeals officer that he paid some of the child- support payments by check to his wife and that the other part he paid_by cash directly to his children brown also sent to the appeals officer a copy of the final divorce decree attached to which was the divorce agreement after the january telephone conversation the appeals officer conducted research on the web site google com and concluded that the age of majority for child_support is yrs sic of age therefore she would not allow for child_support which would increase monthly disposable income to dollar_figure a 4however it is clear that because brown’s assessed and accrued tax_liability exceeds dollar_figure see supra note the installment_plan had to stretch over several years the appeals officer also mentioned in the case activity record that brown would have to make at least dollar_figure a month payments to full pay bal due sic 5it should be noted that brown had a legal_obligation to make child-support payments only for his younger child when his ex-wife wrote the letter in date this is true whether the age of majority for brown’s younger child was or as he turned over a year later on date month according to the case activity record the appeals officer decided on date to sustain the notice of tax_lien she sent a written_determination to brown on january a determination that we describe further below at trial brown claimed that he was in fact able to speak with the appeals officer at some point during date when he says the appeals officer purportedly called him with news of the final_determination during the call he allegedly explained to her that the age of majority in the state of alabama was not according to brown neither party to this subsequent conversation discussed a monthly installment_payment amount greater than the dollar_figure brown initially proposed but less than the dollar_figure figure the appeals officer had arrived at on date the irs sent brown a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the irs was correct to assess tax against brown and to file a tax_lien against him and that he could make full monthly installment payments the notice asserted that the monthly child_support payment for dollar_figure was disallowed because of the ages of your children it noted you sent the court documents which show that you are no longer required to make child_support payments for the older child age 6the appeals officer states in her notes that she spoke with brown only at the cdp hearing on date and was not able to reach him after that and the younger child age as of february of this was an apparent reference to the requirement in the divorce agreement of date that brown pay child_support until his children reached the age of majority brown timely filed a petition with this court on date challenging the appeals officer’s determination in his petition he claims that i am still paying child_support and will continue to pay child_support until date he also stated i am willing to pay a monthly payment but can not afford dollar_figure month at trial in birmingham alabama on date brown submitted into evidence an order from the circuit_court of morgan county alabama that ordered brown to change the way in which he was to make child-support payments attached to this date order was a separate document entitled responsibilities of individuals under child_support orders the document stated that you must continue to make all payments until the court order is changed if your child’s status changes turns marries moves in with a different relative obtains a full-time job etc you must continue to make the same payments until the court changes the amount you must pay it is unclear who wrote the document it is not signed the irs objected to admission of the document into evidence because it’s a document dated more than eight months after the date of the hearing therefore it could not possibly have been part of the administrative record when darlene caputo considered brown’s case and under the statutory scheme and the case law it’s not relevant and it may not be admissible the court took the irs’s objection under advisement the irs did not elaborate further on the issue in its post-trial brief brown’s testimony at trial focused on the irs’s failure to consider his child-support payments in determining how much he could pay to the irs in monthly installments he submitted no brief he conceded that he was liable for all taxes interest and penalties due and stated that the sole issue in dispute was the dollar amount of his monthly payment under an installment_plan he implicitly conceded that he has no child-support obligation for his older child by discussing only his younger child at trial but he did not directly address the issue of support for his older child at trial he stated that his obligation to his younger child would terminate on date when the child would turn in its post-trial brief the irs conceded that the appeals officer should have taken into account the amount of child_support attributable to brown’s younger child it agreed with brown that the age of majority in alabama was in fact the irs minimized the significance of the error asserting that the child_support of dollar_figure per month should have been subtracted from the monthly amount that brown could pay to the irs only until the younger child turned in date when brown could pay the full dollar_figure per month the appeals officer had determined the irs argued that brown’s offer of dollar_figure per month reflecting support for both children was too low despite its concession that the appeals officer miscalculated the amount brown could pay the irs nevertheless contended that appeals officer’s failure to offer dollar_figure per month an amount consistent with a correct subtraction for one child’s support was not an abuse_of_discretion the irs claimed that no abuse_of_discretion occurred because even if the appeals officer had offered dollar_figure per month brown never indicated he would agree to pay that amount the irs noted that in the event this court finds that an abuse_of_discretion occurred it did not object to remand of this case to the appeals_office finally the irs argued that the notice of tax_lien should not be withdrawn because brown had not requested it be withdrawn and none of the conditions in sec_6323 for withdrawing the notice of tax_lien were satisfied discussion when the irs makes an assessment that a taxpayer owes tax the amount of unpaid tax becomes a lien in favor of the united_states against all property belonging to that person sec_6321 the irs can solidify its rights to the property by filing 7as brown does not argue that he ever offered dollar_figure per month before the issuance of the notice_of_determination we find as a factual matter that he never increased his offer from the dollar_figure per month he originally offered at the hearing a notice_of_federal_tax_lien with the local_government in which the property is located sec_6323 the effect of the filing is that the lien has priority over subsequent buyers of the property holders of security interests in the property judgment-lien creditors and mechanics lienholders sec_6323 once the irs has filed a notice_of_federal_tax_lien with the local_government it is required to notify the taxpayer sec_6320 within days after the expiration of the business-day period for sending the notification the taxpayer is permitted by sec_6320 to request an administrative hearing there is no entirely independent set of rules that governs how the irs and the taxpayer are to handle these lien hearings rather sec_6320 imports the rules that govern similar hearings that the irs must hold before it can issue a levy thus sec_6320 provides that for the purposes of this section subsections c d other than paragraph b thereof e and g of sec_6330 shall apply sec_6330 sets forth what issues can be raised by the taxpayer the levy enables the service to gain custody of taxpayer’s property whether in the possession of the taxpayer or third parties elliott federal tax collections liens and levies par pincite 2d ed the levy does not determine whether the government’s rights to the seized property are superior to those of other claimants the levy does however protect the government against diversion or loss while such claims are being resolved id at a levy hearing and therefore by operation of sec_6320 it also governs what issues can be raised by the taxpayer at a lien hearing sec_6330 provides issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may including the posting of a bond the substitution of other assets an installment_agreement or an offer- in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the duties of the appeals officer in a levy hearing and therefore also a lien hearing are set forth in sec_6330 that provision requires the appeals officer to make a determination and in making the determination the appeals officer must take into consideration the issues raised under sec_6330 once the appeals officer has made the determination described above the tax_court can review the determination sec_6330 in cases involving taxpayers who are not disputing the underlying tax_liability the court will review the determination of the appeals officer for abuse_of_discretion 117_tc_183 117_tc_117 114_tc_604 114_tc_176 the inquiry hinges on whether the irs’s application of its discretion was arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 here we consider the only issue raised by brown at his lien hearing brown argued only that his payment of child_support for his two children--at a total rate of dollar_figure per month--should be 9a hearing for purposes of sec_6320 includes conversations between the irs and a taxpayer and exchanges of documents between them that occurred from the date that the taxpayer requests a hearing until the final_determination by the appeals officer ttk mgmt v united_states aftr 2d ustc par big_number c d cal sec_301 d q a-d6 proced admin regs therefore the hearing for the purpose of this case includes the conversations between brown and the appeals officer and the documents exchanged between brown and the appeals officer between the date of brown’s request for a hearing and the date that the appeals officer made a final_determination considered a necessary expense that reduces the dollar_figure per month that the appeals officer determined brown otherwise had the ability to pay under an installment_agreement brown conceded that he was liable for all taxes interest and penalties assessed against him he did not challenge the filing of the notice of tax_lien itself and thus he cannot challenge the notice before the court sec_301_6320-1 q a-f3 proced admin regs furthermore brown does not appear to have any grounds for challenging the filing of the notice of tax_lien the law does not bar the filing of a notice of tax_lien as it does the conduct of a levy while an installment_agreement is under consideration sec_6321 sec_6331 hult v commissioner tcmemo_2007_302 sec_6323 permits the secretary to withdraw the filing of a tax_lien under certain circumstances one of which is where the taxpayer has already entered into an installment_agreement but brown has not yet entered into an installment_agreement none of the other circumstances listed in j applies that would allow the irs to withdraw the filing of the liendollar_figure no other statutory sec_6323 provides in part j withdrawal of notice in certain circumstances -- in general --the secretary may withdraw a notice of a lien filed under this section and this chapter shall be applied as if the withdrawn notice had not been filed if the secretary determines that-- continued grounds exist in this case to defeat the filing of the tax_lien therefore the irs did not abuse its discretion solely by failing to withdraw the filing of the tax_lien we now turn to brown’s sole contention that the appeals officer should have considered his child-support obligations in calculating his monthly installment payments brown’s divorce agreement required him to pay child_support for his two children of dollar_figure per month per child brown claimed at the hearing that he was still required to make payments for both children at a total of dollar_figure per month leaving him with only dollar_figure per month to pay to the irs the appeals officer determined that brown was no longer required to make child-support payments for either child and therefore he could afford to pay the irs dollar_figure per month continued a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states the internal_revenue_manual irm or manual contains the irs’s extensive guidelines and procedures for its employees to observe in evaluating proposed installment agreements administration irm cch pt to at big_number big_number date these procedures do not require the irs to enter into an installment_agreement but merely to consider any proposals of installment payments made by taxpayers the manual directs that for the irs to enter into an installment_agreement the taxpayer must agree to the maximum monthly payment based upon the taxpayer’s ability to pay id pt at big_number date the taxpayer’s ability to pay is determined by comparing monthly income to allowable expenses id pt through at big_number big_number date thus the excess of monthly income over allowable expenses is the minimum monthly payment an appeals officer should accept see lites v commissioner tcmemo_2005_206 in determining what is an allowable expense the manual directs the irs to include those expenses are necessary more about what is a necessary expense below and also to include some conditional expenses none of which are relevant heredollar_figure conditional expenses are those expenses that do not meet the necessary expense_test but which may be allowable if the tax_liability including projected accruals can be fully paid within years schulman v commissioner tcmemo_2002_129 administration irm cch pt at big_number date brown is arguing that his child-support payments for his continued administration irm cch pt at big_number big_number date n ecessary expenses are defined by the manual as those reasonable expenses that are necessary to provide for a taxpayer’s and his or her family’s health and welfare and or the production_of_income id pt at big_number date child-support payments are a necessary expense to be considered but only if they are court-ordered reasonable in amount and actually being paid id pt at big_number date recall that a divorce decree required brown to pay child-support of dollar_figure per child per month until the child’s arrival at the age of majority the age of majority was on the date of the hearing date one of brown’s children wa sec_23 years old which is far older than the age of majority the other child was years old and would turn on date brown was current on his child-support payments on the hearing date according to his wife the appeals officer found that brown was not required by court order to make the child-support payments to either child continued younger child until the child reached age are a necessary expense he fails to argue that they could be a conditional expense and thus we deem brown to have conceded that they are not the irs now concedes that the appeals officer violated the manual by failing to reduce her estimate of brown’s ability to make monthly payments by his obligation to make dollar_figure weekly payments for the support of his younger sondollar_figure being years old at the time of hearing the son was still a minor see ala code sec a lexisnexis dollar_figure the agreement required brown to make payments until in the words of the agreement the child’s arrival at the age of majority on the basis of this language one might expect that brown’s obligation to support his younger son was discharged on the day of his son’s 19th birthday which was date in his brief brown conceded that his obligation to pay child_support ended on the day of his son’s 19th birthday we accept this concessiondollar_figure 12the irs concedes this issue in its brief when it states that the settlement officer should have allowed the disputed dollar_figure per month in calculating the required_installment agreement monthly amount for the period ending on the child’s 19th birthday 13alabama is one of a few states that defines the age of majority as not 14our preliminary reading of alabama child-support law suggests that brown was no longer required to make child-support payments after his younger son’s 19th birthday the divorce agreement required brown to pay for his minor children the sum of dollar_figure per child per week until any child’s arrival at the age of majority this provision seems to say that brown had no obligation to make child-support payments after the younger child reached the age of majority this theory is supported by some dicta in alred v ala ex rel hill so 2d ala civ app alred concerned a child-support order that required a father to pay dollar_figure continued a conclusion that the appeals officer violated the internal continued per week ‘for the support and maintenance of the minor children of the parties’ id pincite the father contended that the use of the adjective minor in the phrase minor children suggested that child-support payments were to be automatically discontinued when the children presumably both children reached the age of majority id pincite the alabama court rejected the father’s argument holding that ‘the becoming of age of a child’ is not an event that ‘automatically modifies a child_support judgment ’ id quoting hamilton v phillips so 2d ala civ app however the court took pains to state that in a case in which an order designates that a specific dollar amount of child_support be paid for each of the parties’ minor children ie an order like brown’s the result would be different id pincite for an order that specifies a dollar amount for each child the ‘becoming of age of any one of the children’ would be such an event which would entitle a parent to terminate support for such child pursuant to such order id this dicta in alred supports the idea that brown’s obligation to support his younger child automatically terminated when that child turned at trial however brown introduced into evidence a document that on its face seems to indicate that his child-support obligations do not automatically terminate the document was an unsigned attachment to a court order that directed brown to make future child-support payments to the alabama child_support payment center in montgomery alabama the unsigned document was entitled responsibilities of individuals under child_support orders this document stated you must continue to make all payments until the court order is changed it stated further if your child’s status changes turns marries moved in with a different relative obtains a full-time job etc you must continue to make the same payments until the court changes the amount you must pay this unsigned document seems to indicate that brown was not entitled to automatically stop making payments upon his son turning years old it is unclear what weight if any we should accord to the views of the unnamed authors of this document but because brown has conceded that his child-support obligation ceased upon his younger son’s 19th birthday we need not consider the weight to be placed on this document for the same reason we need not rule on the irs’s objection to admission of the court order and the unsigned document which was that it was not reviewed by the appeals officer revenue manual would not end this matter the duty_of the appeals officer was to consider the issues raised by brown including offers of collection alternatives which may include an installment_agreement see sec_6330 brown offered to make monthly installments of dollar_figure per month this was the offer of a collection alternative the appeals officer rejected this offer because she thought brown could pay dollar_figure per month although the appeals officer made an error the error did not change the result of the hearing even if the appeals officer had determined that brown could pay dollar_figure per month it would not have been an abuse_of_discretion for the appeals officer to reject brown’s offer as insufficientdollar_figure in considering other such harmless errors this court has declined to remand the case to the appeals officer for example in lindley v commissioner tcmemo_2006_ affd sub nom 568_f3d_710 9th cir the taxpayers submitted an offer-in-compromise of dollar_figure the appeals officer determined that the taxpayer sec_15for example in joseph v commissioner tcmemo_2006_ the taxpayer proposed to be allowed to pay his tax_liability in monthly installments of dollar_figure the taxpayer submitted a collection statement showing that he had almost dollar_figure of monthly income available to pay his tax_liabilities the appeals officer rejected the taxpayer’s dollar_figure proposal and we affirmed this decision could pay dollar_figure which would have been sufficient to pay the tax_liability in full the tax_court disagreed with the appeals officer’s determination that the taxpayers could pay approximately dollar_figure and determined that the actual amount the taxpayers could pay was about dollar_figure this was still more than the dollar_figure that the taxpayers offered the court held because their reasonable collection potential is greater than their offer amount we find that appeals officer mr owens’s rejection of petitioners’ offer-in-compromise based on doubt as to collectibility was not arbitrary or capricious id the court_of_appeals for the ninth circuit in affirming lindley consolidated with other cases similarly observed that those relying on miscalculations by the irs fail to demonstrate that allowing for the errors their offers do not remain below their ability to pay keller v commissioner supra pincite in carter v commissioner tcmemo_2007_25 affd in part and vacated in part sub nom keller v commissioner supra the taxpayers made an offer-in-compromise of approximately dollar_figure the appeals officer determined after considering 16the court_of_appeals for the ninth circuit upheld this court’s decision in carter v commissioner tcmemo_2007_25 insofar as relevant here but vacated it insofar as it dismissed the irs’s claim for former sec_6621 increased interest for lack of jurisdiction 568_f3d_710 9th cir affg tcmemo_2006_166 lindley v commissioner tcmemo_2006_229 mcdonough v commissioner tcmemo_2006_234 and hansen v commissioner t c memo continued their assets and months of income that the taxpayers had an ability to pay about dollar_figure the appeals officer rejected the offer at trial the irs acknowledged that the appeals officer had erred in computing the amount the taxpayers could pay although the manual directed the officer to consider only months of future income she used months the recomputed amount that the taxpayers could pay was approximately dollar_figure the court held that the error did not amount to an abuse_of_discretion because even using the recomputed number the amount the irs could collect was greater than the taxpayer’s offer the opinion states ms cochran the appeals officer recomputed petitioners’ reasonable collection potential using months and determined that it was dollar_figure instead of dollar_figure as reflected in the notice_of_determination ms cochran testified that the change would not have had an effect on her final_determination because using either calculation petitioners’ reasonable collection potential was greater than their offer amount dollar_figure we find that ms cochran’s error did not amount to an abuse_of_discretion because even when the error is corrected petitioners’ reasonable collection potential of dollar_figure far exceeds their offer amount of dollar_figure continued and affg in part and vacating in part barnes v commissioner tcmemo_2006_150 clayton v commissioner tcmemo_2006_188 blondheim v commissioner tcmemo_2006_216 ertz v commissioner tcmemo_2007_15 abelein v commissioner tcmemo_2007_24 carter v commissioner tcmemo_2007_25 hubbart v commissioner tcmemo_2007_26 freeman v commissioner tcmemo_2007_28 johnson v commissioner tcmemo_2007_29 estate of andrews tcmemo_2007_30 catlow v commissioner tcmemo_2007_47 and smith v commissioner tcmemo_2007_73 id in lloyd v commissioner tcmemo_2008_15 the taxpayer made an offer-in-compromise of about dollar_figure the appeals officer rejected the offer the taxpayer challenged the appeals officer’s estimate of the amount the irs could collect the taxpayer argued that his future income should have been calculated by using average income from the 7-year period from through rather than the 3-year period from through used by the appeals officer the court recalculated the amount using the taxpayer’s proposed 7-year method and determined that the recalculated amount would be about dollar_figure the court held that the appeals officer committed no abuse_of_discretion in rejecting the offer id the court recognized that the internal_revenue_manual required that an offer equal or exceed the amount the irs can collect from the taxpayer in order to be accepted id under the circumstances rejecting the offer complied with the standards in the manual in mcclanahan v commissioner tcmemo_2008_61 the taxpayer made an offer-in-compromise of about dollar_figure the appeals officer rejected the offer the taxpayer argued that the appeals officer overestimated the amount that the irs could collect in particular the taxpayer believed that the officer erred in concluding that the taxpayer had realizable equity of about dollar_figure in retirement accounts the taxpayer had realizable equity of dollar_figure in his residence and the taxpayer could pay dollar_figure out of future income the tax_court held that it was unnecessary to consider these challenges because even accepting the taxpayers’s arguments the offer fell short of the revised amount that could be collected the court said we find it unnecessary to decide whether the settlement officer’s determination of these amounts was appropriate because even if all of the foregoing sources were disregarded petitioner’s reasonable collection potential would be dollar_figure that is the net realizable equity in his whole_life_insurance policies and cash petitioner’s highest offer-in- compromise was dollar_figure an amount less than his reasonable collection potential computed without regard to his future income or any other assets we do not conduct an independent review of what would be an acceptable offer-in-compromise or substitute our judgment for that of the appeals_office rather the appeals employee’s decision to reject the offers-in- compromise will not be disturbed unless it is arbitrary capricious or without sound basis in fact or law id citations and fn refs omitted in atchison v commissioner tcmemo_2009_8 the taxpayer offered to compromise his tax_liability for about dollar_figure this was below the amount of the irs’s estimate of what it could reasonably collect which was approximately dollar_figure the irs therefore rejected the offer the taxpayers challenged the amount that the irs estimated it could reasonably collect arguing that the amount should have been dollar_figure the tax_court held that the irs did not abuse its discretion in rejecting the offer for two reasons first the court held that the irs’s estimate was reasonable second the court held that any error in the estimate was harmless because the amount of the taxpayer’s offer was less than the irs’s estimate of collection potential id on the last point the court cited as authority lloyd v commissioner supra and carter v commissioner supra we apply the reasoning of lindley carter lloyd mcclanahan and atchison to this case the appeals officer rejected brown’s offer to make installment payments of dollar_figure per month a decision that was based upon the officer’s incorrect estimate that brown could afford payments of dollar_figure brown argues now that the amount he could pay was dollar_figure per month this appears to be a correct estimate at least for the period before his younger son turned dollar_figure even so the appeals officer did not abuse her discretion in rejecting brown’s offer to have his offer considered the internal_revenue_manual required brown to offer to pay as much as he was able to pay in order to qualify for an installment_agreement he did not do so neither the manual nor the code would have required the appeals officer to make a counteroffer or to suggest that brown increase his offer in the installment_payment context 17after his younger son turned the amount brown could pay would go up to dollar_figure the cases discussed above which hold that the irs has no duty to make a counteroffer after rejecting an inadequate offer involved offers-in-compromise rather than installment payments in the offer-in-compromise setting the internal_revenue_manual requires that the irs advise the taxpayer to increase the offer to the acceptable amount if it is too low samuel v commissioner tcmemo_2007_312 administration internal_revenue_manual cch pt at big_number date there is no such provision requiring the irs to advise the taxpayer to increase an installment-payment offer thus the irs has less of a duty to make counteroffers in the context of installment agreements in one case the irs was required to make a counteroffer after rejecting an inadequate offer in samuel v commissioner supra the taxpayer offered to compromise his tax_liabilities for dollar_figure on account of his inability to pay the appeals officer sent samuel a preliminary determination_letter indicating that the offer would need to be increased to approximately dollar_figure the officer stated that this was not the final amount determined to be an acceptable offer the taxpayer never increased his offer the appeals officer made a determination to proceed with collection on the grounds that the irs could collect more than the dollar_figure offerdollar_figure this court found that the amount the irs could in fact collect was dollar_figure noting that the manual states that an appeals officer who finds that an offer is insufficient should contact the taxpayer to advise the taxpayer to amend the offer to an acceptable amount the court held that the appeals officer’s failure to advise him that an acceptable amount was dollar_figure was an abuse_of_discretion id there is arguably some tension between samuel and the lindley line of cases discussed before we need not resolve this tension as we consider samuel distinguishable from our case the court in samuel expressly cited the existence of a manual provision requiring the appeals officer to do more than merely reject an inadequate offer-in-compromise no such provision exists with respect to installment agreements therefore samuel does not apply here holding that the appeals officer did not abuse her discretion decision will be entered for respondent 18the appeals officer apparently determined an estimate of the reasonable collection potential samuel v commissioner tcmemo_2007_312 the opinion does not relate what this estimate was
